DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Marshall Ticer on 2/15/22.

The application has been amended as follows: 

Claim 14 is being amended as follows:

14. 	A posterolateral transforaminal method of delivering therapeutic materials to an intervertebral disc, the method comprising: 
positioning a tool at an interface of a posterior longitudinal ligament and an outer surface of the intervertebral disc, the interface being 
inserting the insertion end of the first needle into the [[a]] sub-ligamentous space; 
deploying the second needle from within the first needle into at least one of an annulus and a nucleus of the intervertebral disc, via a posterior portion or a posterolateral portion of the intervertebral disc; and 
delivering the therapeutic materials to the at least one of the annulus and the nucleus.



Claim 18 is being amended as follows:

18. 	A method of delivering therapeutic materials to an intervertebral disc, the method comprising: 
positioning a tool at an interface of an anterior longitudinal ligament and an outer surface of the intervertebral disc, the interface being 
inserting the insertion end of the first needle into [[a]] the sub-ligamentous space; 
deploying the second needle from within the first needle into at least one of an annulus and a nucleus of the intervertebral disc, via an anterior portion or an anterolateral portion of the intervertebral disc; and 
delivering the therapeutic materials to the at least one of the annulus and the nucleus.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the examiner has considered the prior art and did not find a combination of references that would have made the method of claim 1 obvious to one having ordinary skill in the art before the effective filing date of the present invention. Schultz et al. (US 2011/0276001 A1, hereafter ‘Schultz’), discloses a method of delivering therapeutic materials to an intervertebral disc (see para 0001) via a sub-ligamentous space (see Figs. 5, 6, 11A-12B, locations within/near the shown discs being interpreted as “sub-ligamentous”), the method comprising: positioning a tool (delivery device 100), the tool comprising a first needle (introducer needle 112) and a second needle (guide cannula 142) housed within the first needle (para 0054; Figs. 1-18); deploying the second needle from within the first needle into at least one of an annulus and a nucleus of the intervertebral disc (see Figs. 6, 11A-12B; as well as paragraphs 0016, 0027, 0031), and delivering the therapeutic materials to the at least one of the annulus and the nucleus (para 0031).
However, Schultz also does not expressly recite positioning the tool at an interface of a longitudinal ligament and an outer surface of the intervertebral disc, the interface being the sub-ligamentous space, and thus inserting the insertion end of the first needle into the sub-ligamentous space. There are prior art references that show placement of a first needle near what might be an interface of a longitudinal ligament and an outer surface of the intervertebral disc. For example see Figs. 7 & 9 of Cragg (US 2002/0016583) which shows an insertion end (shaped end 98) of a first needle (tract sheath 96) “aligned with the anterior surface of the sacral vertebra S1” (para 0127). However Cragg does not explicitly show the location of a longitudinal ligament or expressly point out that the tool (the tool including the sheath 96) is positioned at an interface of a longitudinal ligament and an outer surface of the intervertebral disc. Furthermore, in the Written Opinion of the International Searching Authority for corresponding PCT # US2019/057120 (provided by applicant), it was argued based off of Yeung et al. (US 2018-0207004 A1, hereafter ‘Yeung’) that “different feature 1 would be derived from the disclosure of [Yeung] that a spinel needle (102) is guided toward the Kambin’s Triangle (504) and can access a lumber disc (100) safely near a posterior longitudinal ligament (see paragraph [020]; figs 8, 11)”. The examiner believes however, that “near a posterior longitudinal ligament” is not the same as “at an interface of a longitudinal ligament and an outer surface of the intervertebral disc” as claimed, and thus disagrees with the Written Opinion of the ISR. Yeung shows a spinal needle 102 in Fig. 11, but it only appears to be located where the examiner would consider “near a posterior longitudinal ligament” as noted in the Written opinion of the ISR and not “at an interface of a longitudinal ligament and an outer surface of the intervertebral disc” as claimed. Claim 1 is thus considered non-obvious over the prior art.
Claims 2-13 depend from claim 1.
Independent claim 14 is similar to claim 1. The difference between claim 14 and claim 1 is that claim 14 is narrower in that it specifically refers to a “posterolateral transforaminal method” in the 
Claims 15-17 depend from claim 14.
Independent claim 18 is similar to claim 1. The difference between claim 18 and claim 1 is that claim 18 is narrower in that it requires that the longitudinal ligament be an anterior longitudinal ligament and that it requires the deploying step to be done “via an anterior portion or an anterolateral portion of the intervertebral disc”. Claim 18 is thus considered as containing allowable subject matter for the same reasons noted above with regard to claim 1
Claims 19-20 depend from claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/James D Ponton/            Primary Examiner, Art Unit 3783